DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/28/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
 	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
 	Claims 1, 18 and 19 of U.S. Patent Application No. 17/683,283 (‘283 application) is non-provisionally rejected on the grounds of non-statutory obviousness-type double patenting as being unpatentable over claims 1, 15 and 16, respectively, of U.S. Patent No. 11,265,387 (‘387 patent).  A comparison of the conflicting claims is shown in the table below.

U.S. Patent No. 11,265,387
Reference Claim
U.S. Patent Application No. 17/683,283 Conflicting Claim
Claim 1.  A method, comprising:  
     detecting, by a processing system of a first device, a fiducial that is present in a light pattern projected by a second device, wherein the second device is present in a same surrounding environment as the first device;  
      determining, by the processing system, an identity of the second device based on an appearance of the fiducial; 
     identifying, by the processing system, an expected orientation of the fiducial within the light pattern, based on the identity of the second device; 
     determining, by the processing 
system, a location of the second device relative to the first device, based on an observed orientation of the fiducial relative to the expected orientation of the fiducial; 
     connecting, by the processing system, to a processing system of the second device; 
     modifying, by the processing system and in response to the connecting, a light pattern projected by the first device into the surrounding environment, wherein the modifying comprises combining the light pattern projected by the first device with the light pattern projected by the second device to generate a combined light pattern; and 
      refining, by the processing system, an estimate of a position of the first device within the surrounding environment, wherein the refining is based on an observation of the combined light pattern. 
Claim 1.  A method comprising: 
     detecting, by a processing system of a first device, a fiducial that is present in a light pattern projected by a second device, wherein the second device is present in a same surrounding environment as the first device;   
      determining, by the processing system, an identity of the second device based on an appearance of the fiducial; 
     identifying, by the processing system, an expected orientation of the fiducial within the light pattern, based on the identity of the second device; and 
      determining, by the processing system, a location of the second device relative to the first device, based on an observed orientation of the fiducial relative to the expected orientation of the fiducial.   


Claim 15.  A non-transitory computer-readable medium storing instructions which, when executed by a processing system of a first device including at least one processor, cause the processing system to perform operations, the operations comprising: 
      detecting a fiducial that is present in a light pattern projected by a second device, wherein the second device is present in a same surrounding environment as the first device;
     determining an identity of the second device based on an appearance of the fiducial; identifying an expected orientation of the fiducial within the light pattern, based on the identity of the second device; determining a location of the second device relative to the first device, based on an observed orientation of the fiducial relative to the expected orientation of the fiducial; 
     connecting to a processing system of the second device; modifying, in response to the connecting, a light pattern projected by the first device into the surrounding environment, wherein the modifying comprises combining the light pattern projected by the first device with the light pattern projected by the second device to generate a combined light pattern; and refining an estimate of a position of the first device within the surrounding environment, wherein the refining is based on an observation of the combined light pattern.

Claim 18. A non-transitory computer-readable medium storing instructions which, when executed by a processing system of a first device including at least one processor, cause the processing system to perform operations, the operations comprising: 
     detecting a fiducial that is present in a light pattern projected by a second device, wherein the second device is present in a same surrounding environment as the first device; 
     determining an identity of the second device based on an appearance of the fiducial; identifying an expected orientation of the fiducial within the light pattern, based on the identity of the second device; and determining a location of the second device relative to the first device, based on an observed orientation of the fiducial relative to the expected orientation of the fiducial.
Claim 16. A first device, comprising: 
     a processing system including at least one processor; and 
     a non-transitory computer-readable medium storing instructions which, when executed by the processing system, cause the processing system to perform operations, the operations comprising: 
      detecting a fiducial that is present in a light pattern projected by a second device, wherein the second device is present in a same surrounding environment as the first device; determining an identity of the second device based on an appearance of the fiducial; 
      identifying an expected orientation of the fiducial within the light pattern, based on the identity of the second device; determining a location of the second device relative to the first device, based on an observed orientation of the fiducial relative to the expected orientation of the fiducial; 
      connecting to a processing system of the second device; modifying, in response to the connecting, a light pattern projected by the first device into the surrounding environment, wherein the modifying comprises combining the light pattern projected by the first device with the light pattern projected by the second device to generate a combined light pattern; and 
     refining an estimate of a position of the first device within the surrounding environment, wherein the refining is based on an observation of the combined light pattern.
Claim 19.  A first device comprising: 
     a processing system including at least one processor; and 
      a non-transitory computer-readable medium storing instructions which, when executed by the processing system, cause the processing system to perform operations, the operations comprising: 
      detecting a fiducial that is present in a light pattern projected by a second device, wherein the second device is present in a same surrounding environment as the first device; determining an identity of the second device based on an appearance of the fiducial; 
     identifying an expected orientation of the fiducial within the light pattern, based on the identity of the second device; and determining a location of the second device relative to the first device, based on an observed orientation of the fiducial relative to the expected orientation of the fiducial.




	Though the conflicting claims are not entirely identical, it is obvious from the side-by-side comparisons of the claim language in the table above that the terms in bold print portions are entirely identical in each claim.  With that in mind and in view of the discussion below, it is respectfully submitted that the claims are not patentably distinct.  
It is settled that the disclosure of the patent may not be used as prior art. General Foods Corp. v. Studiengesellschaft Kohle mbH, 972 F.2d 1272, 1279, 23 USPQ2d 1839, 1846 (Fed. Cir. 1992). However, this does not mean that one is precluded from all use of the patent disclosure (emphasis added).  Those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized: “that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim. 
 	Thus, in view of the table shown above and the findings of In re Vogel discussed above in mind, it is respectfully submitted that disclosures of '387 patent that provide support for the patent claims also provide support for the minor differences in the limitations of the claims of the ‘283 application.  As a result, the present obviousness type double patenting rejection has been made. 
 	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
 	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10-12, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 20130100009 (Willis et al.) in view of US Patent Application Publication No. 20200026348 (Nienstedt et al).
	Regarding claim 1, Willis et al. discloses: “detecting ([0007]: “projecting the first  display frame composited with at least the first tracking signal onto a display 
surface, and detecting at least a second tracking signal within a field of view 
of a sensor on the handheld projector”), by a processing system (FIG. 8: “FIrmware/Processor 820”) of a first device (FIG. 2: “projector 205”; FIG. 8: “handheld projector 800”), a fiducial that is present in a light pattern projected (FIG. 8: 810, 836; [0058]: “the IR transceiver 805 may project a fiducial marker 836 used as a tracking in the center of each visible display frame projected by the RGB projector 810”) by a second device (FIG. 2: 210; [0033]: “the projectors 205, 210 each project a near IR image of a fiducial marker in the projection frame 225, 230”; FIG. 8: 800, 805; [0058]: “The IR transceiver 805 allows the handheld projector 800 to send and receive signals to/from the physical environment in which the handheld projector 800 is being used”), wherein the second device is present in a same surrounding environment as the first device (FIG. 2: 200, 205, 210, 225, 230; [0032]: “a projection environment 200 includes a projection frame 225 projected by a projector 205 and a projection frame 230 projected by a projector 210”; “That is, the camera on each device 205, 210 can "see" the projection frame of the other”); determining, by the processing system, an identity of the second device based on an appearance of the fiducial ([0033]: “For example, IR image 226 represents a reference marker 227 used to identify device 205”); identifying, by the processing system, an expected orientation of the fiducial within the light pattern, based on the identity of the second device ([0034]: “The marker 241 corresponds to the marker 227 in IR image 226.  In one embodiment, the projector 205 may be configured to determine the size, position, and orientation of the projection frame 225 from this reference marker”).
	However, Willis et al. does not clearly disclose the remaining limitations of the claim.  To that end, Nienstedt et al. discloses: “determining, by the processing system, a location of the second device relative to the first device ([0047]: “FIG. 6 illustrates a method 600 of performing localization of handheld device 304 with respect to wearable device 302”), based on an observed orientation of the fiducial relative to the expected orientation of the fiducial” (FIG. 6: 602; [0048]: “At step 602, an image ("fiducial image") is captured by handheld imaging device 326.  The fiducial image may contain a number of fiducials of wearable fiducials 306”; [0049]: “At step 604, a position and/or orientation of handheld device 304 with respect to wearable device 302 is calculated, for example, based on the fiducial image.  For example, the fiducial image may be analyzed to determine the locations of any fiducials of wearable fiducials 306, and the position and/or orientation may be determined based on the locations of the fiducial(s) within the fiducial image as well as the known physical relationship between wearable fiducials 306”).  It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to combine Willis et al. with the invention of Nienstedt et al. in order determine the position and/or orientation between devices (e.g., see Nienstedt et al. @ [0049]).
	With respect to claim 10, Willis et al. discloses: “connecting, by the processing system (FIG. 8: “FIrmware/Processor 820”), to a processing system (FIG. 2: “projector 210”; [0035]: “the marker 242 corresponds to a near IR marker embedded in projection frame 230 by projector 210.  As this marker is within the field of view 215 of projector 205, this projector may also be configured to determine the size, position, and orientation of the projection frame 230”) of the second device” (FIG. 2: 210; [0033]: “the projectors 205, 210 each project a near IR image of a fiducial marker in the projection frame 225, 230”; FIG. 8: 800, 805; [0058]: “The IR transceiver 805 allows the handheld projector 800 to send and receive signals to/from the physical environment in which the handheld projector 800 is being used”).
	Regarding claim 11, Willis et al. discloses: “the processing system (FIG. 8: “FIrmware/Processor 820”) connects to the processing system of the second device (FIG. 2: “projector 210”; [0035]: “the marker 242 corresponds to a near IR marker 
embedded in projection frame 230 by projector 210.  As this marker is within 
the field of view 215 of projector 205, this projector may also be configured 
to determine the size, position, and orientation of the projection frame 230”) using a device identifier that is associated with the fiducial” ([0033]: “For example, IR image 226 represents a reference marker 227 used to identify device 205”).
	With respect to claim 12, Willis et al. discloses: “modifying, by the processing system (FIG. 8: “FIrmware/Processor 820”) and in response to the connecting (FIG. 2: “projector 210”; [0035]: “the marker 242 corresponds to a near IR marker embedded in projection frame 230 by projector 210.  As this marker is within the field of view 215 of projector 205, this projector may also be configured to determine the size, position, and orientation of the projection frame 230”), a light pattern projected by the first device into the surrounding environment” (FIG. 2: 200, 205, 210, 225, 230; [0032]: “a projection environment 200 includes a projection frame 225 projected by a projector 205 and a projection frame 230 projected by a projector 210”; “That is, the camera on each device 205, 210 can "see" the projection frame of the other”).
	Regarding claim 18, Willis et al. discloses: “a non-transitory computer-readable medium storing instructions which, when executed by a processing system of a first device including at least one processor, cause the processing system to perform operations ([0009]: “a computer-readable medium that includes instructions that enable a processing unit to implement 
one or more aspects of the disclosed methods as well as a system”), the operations comprising: detecting a fiducial that is present in a light pattern projected ([0007]: “projecting the first display frame composited with at least the first tracking signal onto a display 
surface, and detecting at least a second tracking signal within a field of view 
of a sensor on the handheld projector”; FIG. 8: 810, 836; [0058]: “the IR transceiver 805 may project a fiducial marker 836 used as a tracking in the center of each visible display frame projected by the RGB projector 810”) by a second device (FIG. 2: 210; [0033]: “the projectors 205, 210 each project a near IR image of a fiducial marker in the projection frame 225, 230”; FIG. 8: 800, 805; [0058]: “The IR transceiver 805 allows the handheld projector 800 to send and receive signals to/from the physical environment in which the handheld projector 800 is being used”), wherein the second device is present in a same surrounding environment as the first device (FIG. 2: 200, 205, 210, 225, 230; [0032]: “a projection environment 200 includes a projection frame 225 projected by a projector 205 and a projection frame 230 projected by a projector 210”; “That is, the camera on each device 205, 210 can "see" the projection frame of the other”); determining an identity of the second device based on an appearance of the fiducial ([0033]: “For example, IR image 226 represents a reference marker 227 used to identify device 205”); and identifying an expected orientation of the fiducial within the light pattern, based on the identity of the second device” ([0034]: “The marker 241 corresponds to the marker 227 in IR image 226.  In one embodiment, the projector 205 may be configured to determine the size, position, and orientation of the projection frame 225 from this reference marker”).
	In addition, Nienstedt et al. discloses: “determining a location of the second device relative to the first device ([0047]: “FIG. 6 illustrates a method 600 of performing localization of handheld device 304 with respect to wearable device 302”), based on an observed orientation of the fiducial relative to the expected orientation of the fiducial” (FIG. 6: 602; [0048]: “At step 602, an image ("fiducial image") is captured by handheld imaging device 326.  The fiducial image may contain a number of fiducials of wearable fiducials 306”; [0049]: “At step 604, a position and/or orientation of handheld device 304 with respect to wearable device 302 is calculated, for example, based on the fiducial image.  For example, the fiducial image may be analyzed to determine the locations of any fiducials of wearable fiducials 306, and the position and/or orientation may be determined based on the locations of the fiducial(s) within the fiducial image as well as the known physical relationship between wearable fiducials 306”).
	With respect to claim 19, Willis et al. discloses: “a first device (FIG. 2: “projector 205”; FIG. 8: “handheld projector 800”), comprising: a processing system including at least one processor (FIG. 8: “FIrmware/Processor 820”); and a non-transitory computer-readable medium storing instructions which, when executed by the processing system, cause the processing system to perform operations ([0009]: “a computer-readable medium that includes instructions that enable a processing unit to implement one or more aspects of the disclosed methods as well as a system”), the operations comprising: detecting a fiducial that is present in a light pattern projected ([0007]: “projecting the first display frame composited with at least the first tracking signal onto a display 
surface, and detecting at least a second tracking signal within a field of view 
of a sensor on the handheld projector”; FIG. 8: 810, 836; [0058]: “the IR transceiver 805 may project a fiducial marker 836 used as a tracking in the center of each visible display frame projected by the RGB projector 810”) by a second device (FIG. 2: 210; [0033]: “the projectors 205, 210 each project a near IR image of a fiducial marker in the projection frame 225, 230”; FIG. 8: 800, 805; [0058]: “The IR transceiver 805 allows the handheld projector 800 to send and receive signals to/from the physical environment in which the handheld projector 800 is being used”), wherein the second device is present in a same surrounding environment as the first device (FIG. 2: 200, 205, 210, 225, 230; [0032]: “a projection environment 200 includes a projection frame 225 projected by a projector 205 and a projection frame 230 projected by a projector 210”; “That is, the camera on each device 205, 210 can "see" the projection frame of the other”); determining an identity of the second device based on an appearance of the fiducial ([0033]: “For example, IR image 226 represents a reference marker 227 used to identify device 205”); and identifying an expected orientation of the fiducial within the light pattern, based on the identity of the second device” ([0034]: “The marker 241 corresponds to the marker 227 in IR image 226.  In one embodiment, the projector 205 may be configured to determine the size, position, and orientation of the projection frame 225 from this reference marker”).
	In addition, Nienstedt et al. discloses: “determining a location of the second device relative to the first device ([0047]: “FIG. 6 illustrates a method 600 of performing localization of handheld device 304 with respect to wearable device 302”), based on an observed orientation of the fiducial relative to the expected orientation of the fiducial” (FIG. 6: 602; [0048]: “At step 602, an image ("fiducial image") is captured by handheld imaging device 326.  The fiducial image may contain a number of fiducials of wearable fiducials 306”; [0049]: “At step 604, a position and/or orientation of handheld device 304 with respect to wearable device 302 is calculated, for example, based on the fiducial image.  For example, the fiducial image may be analyzed to determine the locations of any fiducials of wearable fiducials 306, and the position and/or orientation may be determined based on the locations of the fiducial(s) within the fiducial image as well as the known physical relationship between wearable fiducials 306”).

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Willis et al. in view of Nienstedt et al. and US Patent Application Publication No. 20170195647 (Honkanen et al).
	Claims 2 and 9 are dependent upon claim 1.  As discussed above, claim 1 is disclosed by the combination of Willis et al. and Nienstedt et al.  Thus, those limitations of claim 1 that are recited in claims 2 and 9 are also disclosed by the combination of Willis et al. and Nienstedt et al.  
	However, the combination of Willis et al. and Nienstedt et al. does not clearly disclose the remaining limitations of the claims.  To that end, with respect to claim 2, Honkanen et al. discloses: “the processing system is part of a positional tracking system of the first device, and wherein the positional tracking system tracks a position of the first device in the surrounding environment based on time of flight depth estimation” ([0044]: “Using depth detection methods, for example a scanned beam time of flight (TOF) method that utilizes a single photodetector in place of a camera 120, the distance from the IR virtual fiducials 1412 to the projector 110 may be determined”; “It should be noted that the IR fiducial approach is substantially similar to a process using a camera 120, the view transforms utilized in an IR approach will be a function of distance from the projection source”).  It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the combination of Willis et al. and Nienstedt et al. with the invention of Honkanen et al. in order to provide depth detection through a TOF method. (e.g., see Honkanen et al. @ [0044]).
	Regarding claim 9, Honkanen et al. discloses: “the fiducial is one of a plurality of fiducials detected in the light pattern ([0043]: “Virtual measurement fiducials 1412 may be placed in the projected light beam”), and the location of the second device relative to the first device is determined using a keystone correction” ([0002]: “Digital keystone correction involves applying correction within digital video processing by converting and prescaling the image before the image is projected”; [0043]: “In general, the extent of image keystoning or other image distortion in also may be determined using various other techniques”).
	
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Willis et al. in view of Nienstedt et al. and US Patent Application Publication No. 20130190963 (Kuss et al).
	Claims 3 and 4 are dependent upon claim 1.  As discussed above, claim 1 is disclosed by the combination of Willis et al. and Nienstedt et al.  Thus, those limitations of claim 1 that are recited in claims 3 and 4 are also disclosed by the combination of Willis et al. and Nienstedt et al.  
	However, the combination of Willis et al. and Nienstedt et al. does not clearly disclose the remaining limitations of the claims.  To that end, regarding claim 3, Kuss et al. discloses: “the appearance of the fiducial is unique to the second device” ([0038]: “Each fiducial 216 has a unique appearance or optically readable code, e.g. a unique barcode or other optical 
pattern, thereby enabling the GANS 13 to determine the present position of the 
vehicle”). It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the combination of Willis et al. and Nienstedt et al. with the invention of Kuss et al. in order to provide each fiducial with a unique appearance that enables determining the vehicle/device (e.g., see Kuss et al. @ [0038]).
	With respect to claim 4, Willis et al. discloses: “the appearance of the fiducial and the expected orientation of the fiducial within the light pattern ([0034]: “The marker 241 corresponds to the marker 227 in IR image 226.  In one embodiment, the projector 205 may be configured to determine the size, position, and orientation of the projection frame 225 from this reference marker”).
	In addition, Kuss et al. discloses: “the fiducial is unique to the second device” ([0038]: “Each fiducial 216 has a unique appearance or optically readable code, e.g. a unique barcode or other optical pattern, thereby enabling the GANS 13 to determine the present position of the vehicle”).

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Willis et al. in view of Nienstedt et al. and US Patent Application Publication No. 20110065496 (Gagner et al).
	Claims 5 - 7 are dependent upon claim 1.  As discussed above, claim 1 is disclosed by the combination of Willis et al. and Nienstedt et al.  Thus, those limitations of claim 1 that are recited in claims 5 - 7 are also disclosed by the combination of Willis et al. and Nienstedt et al.  
	However, the combination of Willis et al. and Nienstedt et al. does not clearly disclose the remaining limitations of the claims.  To that end, regarding claim 5, Gagner et al. discloses: “the fiducial comprises a machine readable code” ([0024]: “The fiducial code 125 can include any type of optical machine-readable code”).  It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the combination of Willis et al. and Nienstedt et al. with the invention of Gagner et al. in order to provided a fiducial code that includes a machine readable code (e.g., see Gagner et al. @ [0024]).
	With respect to claim 6, Willis et al. discloses the fiducial: “encodes the identity of the second device” ([0033]: “For example, IR image 226 represents a reference marker 227 used to identify device 205”).
	In addition, Gagner et al. discloses: “the fiducial comprises a machine readable code” ([0024]: “The fiducial code 125 can include any type of optical machine-readable code”).  
	Regarding claim 7, Willis et al. discloses the fiducial: “encodes at least one of: the expected orientation of the fiducial within the light pattern ([0034]: “The marker 241 corresponds to the marker 227 in IR image 226.  In one embodiment, the projector 205 may be configured to determine the size, position, and orientation of the projection frame 225 from this reference marker”), a throw distance of the second device, an appearance of the light pattern, and an intensity of the light pattern”.
	In addition, Gagner et al. discloses: “the fiducial comprises a machine readable code” ([0024]: “The fiducial code 125 can include any type of optical machine-readable code”).  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Willis et al. in view of Nienstedt et al. and US Patent Application Publication No. 20100277655 (Sun).
	Claim 8 is dependent upon claim 1.  As discussed above, claim 1 is disclosed by the combination of Willis et al. and Nienstedt et al.  Thus, those limitations of claim 1 that are recited in claim 8 are also disclosed by the combination of Willis et al. and Nienstedt et al.  
	In addition, Nienstedt et al. discloses: “the location of the second device relative to the first device is determined” ([0047]: “FIG. 6 illustrates a method 600 of performing localization of handheld device 304 with respect to wearable device 302”).
	However, the combination of Willis et al. and Nienstedt et al. does not clearly disclose the remaining limitations of the claim.  To that end with respect to claim 8, Sun discloses: “using an inverse homography” ([0046]: “Computing a geometric mapping between two coordinate spaces involves two corresponding sets of fiducial points in the two spaces, and any other corresponding points in the two spaces can then be mapped from each other by interpolation from the fiducial points.  A homography is a plane-to-plane transformation that can be uniquely determined by four pairs of corresponding fiducial points between two planes.  Any points on the planes of the fiducials can be mapped from each other using the resulting homography or its inverse homography (i.e., homographic interpolation)”).  It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention further modify the combination of Willis et al. and Nienstedt et al. with the invention of Sun in order to use the fiducial points/markers to determine a mapping/distance between fiduciary markers (e.g., see Sun @ [0046]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Willis et al. in view of Nienstedt et al. and US Patent Application Publication No. 20160163054 (Izadi et al).
	Claim 13 is dependent upon claim 12.  As discussed above, claim 12 is disclosed by the combination of Willis et al. and Nienstedt et al.  Thus, those limitations of claim 12 that are recited in claims 13 are also disclosed by the combination of Willis et al. and Nienstedt et al.  
	However, the combination of Willis et al. and Nienstedt et al. does not clearly disclose the remaining limitations of the claim.  To that end, regarding claim 13, Izadi et al. discloses: “the modifying comprises modifying the light pattern projected by the first device to reduce interference with the light pattern projected by the second device” (ABSTRACT: “Systems and methods for reducing interference between multiple infra-red depth cameras are described.  In an embodiment, the system comprises multiple infra-red sources, each of which projects a structured light pattern into the environment.  A controller is used to control the sources in order to reduce the interference caused by overlapping light patterns.  Various methods are described including: cycling between the different sources, where the cycle used may be fixed or may change dynamically based on the scene detected using the cameras; setting the wavelength of each source so that overlapping patterns are at different wavelengths; moving source-camera pairs in independent motion patterns; and adjusting the shape of the projected light patterns to minimize overlap”).  It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the combination of Willis et al. and Nienstedt et al. with the invention of Izadi et al. in order to reduce the interference between overlapping light patterns (e.g., see Izadi et al. @ ABSTRACT).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Willis et al. in view of Nienstedt et al. and US Patent Application Publication No. 20090065666 (Maningo et al).
	Claim 14 is dependent upon claim 12.  As discussed above, claim 12 is disclosed by the combination of Willis et al. and Nienstedt et al.  Thus, those limitations of claim 12 that are recited in claims 14 are also disclosed by the combination of Willis et al. and Nienstedt et al.  
	However, the combination of Willis et al. and Nienstedt et al. does not clearly disclose the remaining limitations of the claim.  To that end with respect to claim 14, Maningo et al. discloses: “the modifying comprises combining the light pattern projected by the first device with the light pattern projected by the second device to generate a combined light pattern” ([0017]: “Calibrating the boresight of a first device with respect to a second device may include intersecting the boresight”; “Intersecting the respective boresights may form a partially or completely overlapping redundant image”;  “There is no limit as to the number or types of devices combinable.  Redundant images or signals are especially desirable when combining different types or functions of devices, such as a visible light”).  It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the combination of Willis et al. and Nienstedt et al. with the invention of Maningo et al. in order to provide for combining visible light from a first device and a second device (e.g., see Maningo et al. @ [0017]).

Allowable Subject Matter
Claims 15-17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYRON K WYCHE whose telephone number is (571)272-3390. The examiner can normally be reached 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Myron Wyche/                            12/6/2022
Primary Examiner                        AU2644